DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9, 12, 14-17, and 20 are pending, claims 7-8, 10-11, 13, and 18-19 are cancelled, and claims 1-6, 9, 12, 14-17, and 20 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9, 12, 14-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-6, 9, 12, 14-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the pump calculates a combined pressure value at the distal end of the elongated tubular member based on a fluid flow rate at the inflow” (in claims 1, 9, and 20) fails to comply with the written description requirement. The specification recites “the external fluid control pump “P” may employ the resistance of the fluid inflow path to calculate the theoretical pressure at the distal end of the elongated tubular member” ([0034]). The specification does not disclose how “the combined pressure value” is calculated based on “the fluid flow rate at the inflow” (i.e. how a pump calculates a value, the equation/algorithm for determining the combine pressure value). Additionally, the specification does not disclose the “resistance of the fluid inflow path” to be the “fluid flow rate at the inflow” and “the theoretical pressure” to be “a combined pressure value”. Therefore, claims 1, 9, and 20 fails to comply with the written description requirement. Claims 2-6, 12, and 14-17 are rejected due to their dependency on claims 1, 9, and 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6, 9, 12, 14-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 20, the limitation “a fluid flow rate at the inflow” is unclear due to the term “at the inflow”. It is unclear if the “inflow” is a specific place or referring to a specific fluid flow path (i.e. the inflow fluid). Claims 2-6, 12, and 14-17 are rejected due to their dependency on claims 1, 9, and 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 9, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boulais (US 2006/0173244), in view of Kumar (US 2008/0091061).
Regarding claim 1, Boulais discloses a continuous flow endoscope system (see figures 1-2), comprising: an inflow (see fluid, see figures 1-2); an outflow (see suction, figures 1-2); an elongated tubular member (see 400, figure 5a) defining a lumen (see lumen of 400, figure 5a) extending therethrough and an open distal end (see distal end of 400, figure 5a); a first channel (430, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the first channel formed from a rigid material to maintain a cross-sectional shape thereof (see channel 430, figure 5a | the Examiner interpreted 430 to be formed from a rigid material in order to maintain its shape as seen in figure 5a), the first channel configured to receive an instrument (424, figure 5a) therethrough; a second channel (418, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the second channel formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 418 to be formed from a rigid material in order to maintain its shape as seen in figure 5a); optics (412, figure 5a) disposed in a free space of the lumen not occupied by the first channel or the second channel and extending to the open distal end of the elongated tubular member (see figure 5a), wherein, one of the first channel or the second channel is coupled to the inflow (irrigation ports 418 [0042]), and the other of the first channel or the second channel is coupled to the outflow (aspiration lumen 430 [0042]), wherein the first channel, the second channel, and the free space are isolated Boulais is silent regarding the pump configured to maintain fluid flow rates through the first channel and the second channel within a predetermined range of each other, wherein the second channel defines a smaller cross-sectional area than the first channel such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other, and wherein the pump calculates a combined pressure value at the distal end of the elongated tubular member based on a fluid flow rate at the inflow.  
Kumar teaches a continuous flow irrigation endoscope and a continuous flow irrigation fluid management system (abstract). A controller (19, figure 3) instructs the outflow pump (14, figure 3) to continuously extract fluid out of the body cavity (18, figure 3) at a desired fixed outflow rate R2 ([0055]). The cavity pressure is sensed by a pressure transducer (17, figure 3) and a corresponding pressure feedback signal is sent to the controller on the basis of which the controller regulates the inflow rate R1 ([0056]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Boulais with the controller as taught by Kumar. Doing so would provide a continuous flow irrigation fluid management system (abstract) that regulates the cavity pressures by continuously regulated the inflow rate ([0056]). The modified system would have the pump configured to maintain fluid flow rates through the first channel and the second channel within a predetermined range of each other wherein the second channel defines a smaller cross-sectional area than the first channel (see 418 vs. 430, figure 5a; Boulais) such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other (the difference in size between the second channel from the first channel would require a greater fluid pressure to maintain the fluid flow rate, due to the inverse relationship between diameter of a pipe and fluid flow rate | fluid pressure has a proportional relationship with the fluid flow rate), and wherein the pump calculates a combined pressure value at the distal end of the elongated tubular member based on a fluid flow rate at the inflow (see [0061]; Kumar).  
Regarding claim 3, Boulais further discloses the first channel is coupled to the outflow (aspiration lumen 430, figure 51; Boulais) and dedicated to fluid outflow, and wherein the second channel is coupled to the inflow and dedicated to fluid inflow (irrigation port 418, figure 5a).  
Regarding claim 4, Boulais further discloses a body (114, figure 1), wherein the elongated tubular member extends distally from the body (see 112, figure 1), the body including an arm operably coupled to the optics and adapted to connect to a camera (an imaging apparatus…[0031]).  
Regarding claim 5, Kumar further teaches the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range with the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar | in the modified system, when the instrument is 
Regarding claim 6, Boulais and Kumar further disclose the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range in the absence of the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar |  tools are removable; passing tools…[0042]; Boulais).  
Regarding claim 9, Boulais discloses an endoscope system (see figures 1-2), comprising: a continuous flow endoscope device (see 110, figure 1), including: an inflow (see fluid, see figures 1-2); an outflow (see suction, figures 1-2); an elongated tubular member  (see 400, figure 5a) defining a lumen (see lumen of 400, figure 5a) extending therethrough and an open distal end (see distal end of 400, figure 5a); a first channel (40a, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the first channel formed from a rigid material to maintain a cross-sectional shape thereof (see channel 430, figure 5a | the Examiner interpreted 430 to be formed from a rigid material in order to maintain its shape as seen in figure 5a); Application Serial No. 15/286,815Docket No.: C00014942.USU4 (203-11332)a second channel (418, figure 5a) extending through the lumen to the open distal end of the elongated tubular member, the second channel formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 418 to be formed from a rigid material in order to maintain its shape as seen in figure 5a), wherein one of the first channel or the second channel is coupled to the inflow (irrigation ports 418 [0042]), and wherein the other of the first channel or the second channel is coupled to Boulais is silent regarding wherein the pump is configured to maintain fluid flow rates through the first channel and the second channel within a predetermined range of each other, wherein the second channel defines a smaller cross-sectional area than the first channel such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other, and wherein the pump calculates a combined pressure value at the distal end of the elongated tubular member based on a fluid flow rate at the inflow.  
Kumar teaches a continuous flow irrigation endoscope and a continuous flow irrigation fluid management system (abstract). A controller (19, figure 3) instructs the outflow pump (14, figure 3) to continuously extract fluid out of the body cavity (18, figure 3) at a desired fixed outflow rate R2 ([0055]). The cavity pressure is sensed by a pressure transducer (17, figure 3) and a corresponding pressure feedback signal is sent to the controller on the basis of which the controller regulates the inflow rate R1 ([0056]). 
wherein the second channel defines a smaller cross-sectional area than the first channel (see 418 vs. 430, figure 5a; Boulais) such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other (the difference in size between the second channel from the first channel would require a greater fluid pressure to maintain the fluid flow rate, due to the inverse relationship between diameter of a pipe and fluid flow rate | fluid pressure has a proportional relationship with the fluid flow rate), and wherein the pump calculates a combined pressure value at the distal end of the elongated tubular member based on a fluid flow rate at the inflow (see [0061]; Kumar).    
Regarding claim 12, Boulais further discloses an outflow reservoir (124, figure 1; Boulais) operably coupled to the outflow.  
Regarding claim 15, Boulais further discloses the first channel is coupled to the outflow and dedicated to fluid outflow (aspiration lumen 430, figure 51; Boulais), and wherein the second channel is coupled to the inflow and dedicated to fluid inflow (irrigation port 418, figure 5a).  
Regarding claim 16, Kumar further teaches the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range with the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar | in the modified system, when the instrument is inserted through the first channel, there would be a change in the fluid flow rate, which affects the cavity pressure | the controller will regular the inflow rate based on the pressure feedback signal [0056]).  
Regarding claim 17, Boulais and Kumar further disclose the pump is configured to maintain the fluid flow rates through the first channel and the second channel within the predetermined range in the absence of the instrument inserted through the first channel (regulates the inflow rate R1 [0056]; Kumar | tools are removable; passing tools…[0042]; Boulais).    
Regarding claim 20, Boulais discloses a method, comprising: inserting an endoscope device (see figures 1-2) into a surgical site (in a patient; abstract), the endoscope device including an elongated tubular member (see 400, figure 5a) defining a lumen (lumen of 400, figure 5a) and an open distal end (see distal end of 400, figure 5a), a first channel (430, figure 5a) formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 430 to be formed from a rigid material in order to maintain its shape as seen in figure 5a) and extending through the lumen to the open distal end of the elongated tubular member (see figure 5a), a second channel (see 418, figure 5a) formed from a rigid material to maintain a cross-sectional shape thereof (the Examiner interpreted 418 to be formed from a rigid material in order to maintain its shape as seen in figure 5a) and extending through the lumen to the open  the second channel defines a smaller cross-sectional area than the first channel such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other, and wherein the pump calculates a combined pressure value at the distal end of the elongated tubular member based on a fluid flow rate at the inflow.
Kumar teaches a continuous flow irrigation endoscope and a continuous flow irrigation fluid management system (abstract). A controller (19, figure 3) instructs the outflow pump (14, figure 3) to continuously extract fluid out of the body cavity (18, figure 3) at a desired fixed outflow rate R2 ([0055]). The cavity pressure is sensed by a pressure transducer (17, figure 3) and a corresponding pressure feedback signal is sent 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Boulais to control the fluid inflow and outflow (the controller) as taught by Kumar. Doing so would provide a continuous flow irrigation fluid management system (abstract) that regulates the cavity pressures by continuously regulated the inflow rate ([0056]). The modified method would comprise 
maintaining, by at least one pump (vacuum pump 122 and fluid pump 128, figure 1; Boulais | inflow pump and outflow pump [0014]; Kumar), continuous delivery and removal of fluid by maintaining fluid flow rates through the first channel and the second channel within a predetermined range of each other (regulates the inflow rate R1 [0056]; Kumar | the Examiner broadly interpreted “predetermined range” to mean a controlled range),5   Docket No.: CO00014942.USU4 (203-11332) wherein the second channel defines a smaller cross-sectional area than the first channel (see 418 vs. 430, figure 5a; Boulais) such that a greater fluid pressure through the second channel than through the first channel is required to maintain the fluid flow rates within the predetermined range of each other (the difference in size between the second channel from the first channel would require a greater fluid pressure to maintain the fluid flow rate, due to the inverse relationship between diameter of a pipe and fluid flow rate | fluid pressure has a proportional relationship with the fluid flow rate), and wherein the pump calculates a combined pressure value at the distal end of the elongated tubular member based on a fluid flow rate at the inflow (see [0061]; Kumar).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boulais (US 2006/0173244) and Kumar (US 2008/0091061) as applied to claim 1 (for claim 2) and claim 9 (for claim 14) above, and further in view of Sahney (US 2012/0078038).
Regarding claims 2 and 14, Boulais and Kumar disclose all of the features in the current invention as shown above for claims 1 and 9. They are silent regarding the first channel is coupled to the inflow and dedicated to fluid inflow, and wherein the second channel is coupled to the outflow and dedicated to fluid outflow.  
Sahney teaches a hysteroscopy system (see figure 1) that maintains continuous flow ([0034]). The scope has an outflow channel (128, figure 2c) and an inflow channel (134, figure 2c). A tool (122, figure 2c) can be inserted through the inflow channel ([0030]). When the tool is in place, the inflow channel is limited to the area between the tool and the internal surface of the inflow channel ([0030]).
It would have been obvious to modify the first channel to be an inflow channel as taught by Sahney and the second channel to be an outflow channel. Doing so would be an alternative arrangement (with respect to the first and second channels) for the inflow and outflow channels (tool 424 is within the outflow channel 430, figure 5a of Boulais vs. tool 122 is within the inflow channel 134, figure 2c of Sahney). The modified system would have the first channel (430, figure 5a; Boulais) is coupled to the inflow and dedicated to fluid inflow ([0030]; Sahney), and wherein the second channel is coupled to the outflow and dedicated to fluid outflow (416, figure 5a; Boulais would be modified for fluid outflow).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 22, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795